



TERMS AND CONDITIONS OF
2016 EQUITY AWARDS
UNDER THE
NORTHERN TRUST CORPORATION 2012 STOCK PLAN


 

--------------------------------------------------------------------------------






1.
General.

(a)
Governing Documents. Each stock option, restricted stock unit, and performance
stock unit award (the “Award”) granted in 2016 is subject to the provisions of
the Northern Trust Corporation 2012 Stock Plan (the “Plan”), the applicable
award notice (the “Award Notice”), and this Terms and Conditions document (the
“Terms and Conditions”). The Award Notice and these Terms and Conditions
constitute the “Stock Option Agreement” or the “Stock Unit Agreement,” as
applicable, as defined in the Plan (each, an “Award Agreement”). If there is any
conflict between the information in the Award Agreement and the Plan, the Plan
will govern. Capitalized terms not defined in the Award Agreement shall have the
meanings assigned to them in the Plan.

(b)
Definitions. As provided above, capitalized terms not defined in the Award
Agreement shall have the meanings assigned to them in the Plan. For purposes of
the Award Agreement:

(i)
“Actual Performance Level” shall refer to the average annual rate of return on
equity attained during the Performance Period (or modified Performance Period,
as applicable).



(ii)
    “Acquirer Options” shall have the meaning described in Section 2(b)(vii)(A).



(iii)
    “Acquirer Units” shall have the meaning described in Section 3(d)(i).



(iv)
    “Award” shall have the meaning described in Section 1(a).



(v)
    “Award Agreement” shall have the meaning described in Section 1(a).



(vi)
    “Award Notice” shall have the meaning described in Section 1(a).



(vii)
“Beneficiary” means the individual designated by the Participant in writing and
delivered to the Corporation in such form and manner as the Committee shall
require. If the Participant does not name a Beneficiary (or the Participant’s
Beneficiary predeceases the Participant), the Participant’s award will pass to
the following persons in the order indicated:

(A) the Participant’s spouse; if none, then,
(B) the Participant’s children (in equal amounts); if none, then,
(C) the Participant’s parents (in equal amounts); if none, then,
(D) the Participant’s brothers and sisters (in equal amounts); if none, then,
(E) the Participant’s estate.


(viii)
“Cause” means: (A) a Participant’s conviction of or no contest plea with respect
to bribery, extortion, embezzlement, fraud, grand larceny, or any felony
involving abuse or misuse of the Participant’s position to seek or obtain an
illegal or personal gain at the expense of the Corporation, or similar crime, or
conspiracy to commit any such crimes or attempt to commit any such crimes; or
(B) misconduct that causes material harm to the Corporation.





1
 

--------------------------------------------------------------------------------






(ix)
“Client” means any person or entity with which the Corporation, or any of its
Subsidiaries, did business and with which the Participant had contact, or about
which the Participant had access to Confidential Information, during the last
twelve (12) months of his or her employment.



(x)
“Common Stock” means the common stock of the Corporation.



(xi)
“Competitive Service or Product” means any service or product: (A) that is
substantially similar to or competitive with any service or product that the
Participant created or provided, or of which the Participant assisted in the
creation or provision, during his or her employment by the Corporation or any of
its Subsidiaries; or (B) about which the Participant had access to Confidential
Information during his or her employment by the Corporation or any of its
Subsidiaries.



(xii)
“Confidential Information” means any trade secrets or other significant
proprietary information, including, but not limited to, any client information
(for example, client lists, information about client accounts, borrowings, and
current or proposed transactions), any internal analysis of clients, marketing
strategies, financial reports or projections, business or other plans, data,
procedures, methods, computer data or system program or design, devices, lists,
tools, or compilation, which relate to the present or planned business of the
Corporation or any of its Subsidiaries and which has not been made generally
known to the public by authorized representatives of the Corporation.



(xiii)
“Disability” and “Disabled” means a disability that continues for a period of
six (6) months in accordance with The Northern Trust Company’s Managed
Disability Program. For purposes of determining the date, if any, on which a
Participant becomes vested under Sections 2(b)(iv), 3(c)(iii), 3(c)(iv) or
4(c)(ii) due to termination of employment on account of Disability, and for all
other purposes under this Terms and Conditions document, the date of Disability
and the date of termination of employment shall be deemed to be the last day of
the six-month period described in the preceding sentence.



(xiv)
“Dividend Equivalents” shall have the meaning described in Section 5(b).



(xv)
“Enhanced Pro Rata PSU Fraction” shall have the meaning described in Section
4(c)(iv).



(xvi)
“Enhanced Pro Rata RSU Fraction” shall have the meaning described in Section
3(c)(vi).    



(xvii)
“Enhanced Pro Rated PSUs” shall have the meaning described in Section 4(c)(iv).



(xviii)
“Enhanced Pro Rated RSUs” shall have the meaning described in Section 3(c)(vi).



(xix)
“Expiration Date” shall have the meaning described in Section 2(b).



(xx)
“Financial Downturn” shall have the meaning described in Section
6(a)(iii)(B)(III).





2
 

--------------------------------------------------------------------------------






(xxi)
“Good Cause” means: (A) a Participant’s conviction of any criminal violation
involving dishonesty, fraud or breach of trust which involves the business of
Northern Trust; (B) a Participant’s willful engagement in any misconduct in the
performance of Participant’s duty that materially injures the Corporation; (C) a
Participant’s performance of any act which, if known to the customers, clients,
stockholders or regulators of Northern Trust, would materially and adversely
impact the business of Northern Trust; (D) any act or omission by the
Participant that causes a regulatory body with jurisdiction over Northern Trust
to demand, request, or recommend that the Participant be suspended or terminated
from any position in which the Participant serves with Northern Trust; or (E) a
Participant’s willful and substantial nonperformance of assigned duties,
provided that such nonperformance has continued more than ten days after
Northern Trust has given written notice of such nonperformance and of its
intention to terminate the Participant’s employment with Northern Trust because
of such nonperformance. For purposes of clauses (B) and (E) of this definition,
no act, or failure to act, on the Participant’s part shall be deemed “willful”
unless done, or omitted to be done, by the Participant not in good faith and
without reasonable belief that the Participant’s act, or failure to act, was in
the best interest of the Corporation. In the event of a dispute concerning the
application of this provision, no claim by the Corporation that Good Cause
exists shall be given effect unless the Corporation establishes to the Board of
Directors of the Corporation by clear and convincing evidence that Good Cause
exists.



(xxii)
“Good Reason” shall exist if, without the Participant’s express written consent:
(A) the Corporation (or an affiliate) shall materially diminish (I) the
Participant’s authority, duties, or responsibilities; (II) the authority,
duties, or responsibilities of the position or entity to which the Participant
is required to report; or (III) the budget, if any, over which the Participant
has authority, in each case described in (A)(I), (II) or (III) as compared to
the Participant’s circumstances immediately prior to a Change in Control; (B)
the Corporation (or an affiliate) shall materially diminish the Participant’s
base compensation from that in effect as of the date of grant hereunder of the
Stock Option or Stock Unit (or as of a Change in Control, if greater), including
a diminution of the Participant’s salary or the material diminution in the
aggregate value to the Participant of participation in cash or stock-based
incentive or bonus plans, retirement plans, welfare benefit plans, or other
benefit plans, programs or arrangements (as computed by an independent employee
benefits consultant selected by the Corporation); (C) the Corporation (or an
affiliate) shall materially change the geographic location at which the
Participant must perform services from that in effect prior to a Change in
Control (including by assigning to the Participant duties that would reasonably
require such relocation or which would require the Participant to spend more
than fifty normal working days away from the location in effect prior to a
Change in Control); or (D) any other action or inaction by the Corporation (or
an affiliate) that constitutes a material breach of the employment agreement, if
any, under which the Participant provides services to the Corporation.

The Participant’s continued employment shall not constitute consent to, or a
waiver of, rights with respect to, any act or failure to act constituting Good
Reason hereunder, provided, however, that in order for Good Reason to exist
hereunder, the Participant must provide notice to the Corporation of the
existence of the condition described in clauses (A) through (D) above within 90
days of the initial existence of the condition (or, if later, within 90 days of
the Participant’s becoming aware of such condition), and


3
 

--------------------------------------------------------------------------------






the Corporation must have failed to cure such condition within 30 days of the
receipt of such notice.
(xxiii)
“MG Enhanced Pro Rated RSUs” shall have the meaning described in Section
3(c)(viii).

(xxiv)
“MG Pro Rated RSUs” shall have the meaning described in Section 3(c)(vii).    

(xxv)
“Misconduct” shall have the meaning described in Section 6(a)(ii)(B) or Section
6(a)(iii)(B), as the case may be.

(xxvi)
“Northern Trust” means the Corporation and its Subsidiaries, collectively.

(xxvii)
“Option Schedule” shall have the meaning described in Section 2(b).

(xxviii)
“Performance Period” has the meaning assigned to it in Section 4(b)(i).

(xxix)
“Plan” shall have the meaning described in Section 1(a).

(xxx)
“Pro Rata PSU Fraction” shall have the meaning described in Section 4(c)(iii).

(xxxi)
“Pro Rata RSU Fraction” shall have the meaning described in Section 3(c)(v).

(xxxii)
“Pro Rata Post-Change in Control PSU” shall have the meaning described in
Section 4(d)(i)(B).

(xxxiii)
“Pro Rata Target Performance Level PSUs” shall have the meaning described in
Section 4(d)(i)(A).

(xxxiv)
“Pro Rated PSUs” shall have the meaning described in Section 4(c)(iii).

(xxxv)
“Pro Rated RSUs” shall have the meaning described in Section 3(c)(v).

(xxxvi)
“Prospective Client” means any person or entity to which the Corporation, or any
of its Subsidiaries, provided, or from which the Corporation, or any of its
Subsidiaries received, a proposal, bid, or written inquiry (general advertising
or promotional materials and mass mailings excepted) and with which the
Participant had contact, or about which the Participant had access to
Confidential Information, during the last twelve (12) months of his or her
employment.

(xxxvii)
“PSU” shall have the meaning described in Section 4(a).

(xxxviii)
“PSU Cash Account” shall have the meaning described in Section 5(b)(ii).

(xxxix)
“PSU Dividend Amount” shall have the meaning described in Section 5(b)(ii).

(xl)
“PSU Schedule” shall have the meaning described in Section 4(b)(i).

(xli)
“Qualifying Termination” means a termination of employment with Northern Trust
or its successor after the date of the Change in Control and, at any time before
the second anniversary of such Change in Control, that is either involuntary on
the part of the



4
 

--------------------------------------------------------------------------------






Participant and does not result from his or her death or Disability, and is not
for Good Cause, or is voluntary and for Good Reason.
(xlii)
“Restatement” shall have the meaning described in Section 6(a)(ii)(A).

(xliii)
“Retire” and “Retirement” means the Participant’s termination of employment with
Northern Trust, for any reason other than death occurring on or after the date
that the Participant meets the conditions of Normal, Early, or Postponed
Retirement under The Northern Trust Company Pension Plan.

(xliv)
“RSU” shall have the meaning described in Section 3(a).

(xlv)
“RSU Schedule” shall have the meaning described in Section 3(b).

(xlvi)
“RSU Vesting Period” shall have the meaning described in Section 3(b).

(xlvii)
“Severance Eligible Termination” means termination of employment under
circumstances that entitle the Participant to severance benefits under the
Northern Trust Corporation Severance Plan (the “Severance Plan”), and the
Participant has executed and returned on or prior to his or her termination of
employment, and not revoked, a settlement agreement, waiver and release under
the Severance Plan.

(xlviii)
“Significant Risk Management Failure” shall have the meaning described in
Section 6(a)(iii)(B)(II).

(xlix)
“Significant Risk Outcome” refers to: (a) a financial loss stemming from
risk-related credit, operational, fiduciary or market events with an impact
exceeding $5 million; or (b) conduct resulting in a fine in excess of $1
million, official censure, or criminal conviction of the Participant or the
Corporation or one of its Subsidiaries.

(l)
“Solicit” and “Solicitation” (with respect to Clients or Prospective Clients)
mean directly or indirectly, and without the Corporation’s written
authorization, to invite, encourage, request, or induce (or to assist another to
invite, encourage, request or induce) any Client or Prospective Client of the
Corporation, or any of its Subsidiaries, to: (A) surrender, redeem or terminate
a product, service or relationship with the Corporation, or any of its
Subsidiaries; (B) obtain any Competitive Service or Product from the Participant
or any third party; or (C) transfer a product, service or relationship from the
Corporation, or any of its Subsidiaries, to the Participant or any third party.

(li)
“Stock Option Agreement” shall have the meaning described in Section 1(a).

(lii)
“Stock Unit Account” shall have the meaning described in Section 5(a).    

(liii)
“Stock Unit Agreement” shall have the meaning described in Section 1(a).

(liv)
“Stock Units” shall have the meaning described in Section 5.

(lv)
“Target Performance Level” shall refer to the attainment of an average annual
rate of return on equity within the range set opposite 100% of PSUs vested in
the PSU Schedule in Section 4(b)(i).



5
 

--------------------------------------------------------------------------------






(lvi)
“Terms and Conditions” shall have the meaning described in Section 1(a).

(lvii)
“Years of Service” means the period of time elapsed from the Participant’s date
of hire through the Participant’s date of termination of employment with
Northern Trust. If the Participant has terminated employment and been rehired,
such Participant’s years of service shall be determined by aggregating periods
of employment and taking into account whole years of service after such
aggregation.



2.
Stock Options.

(a)
Grant. A Stock Option is the right, subject to the terms and conditions of the
Plan and Stock Option Agreement, to purchase a share of Common Stock at an
exercise price not less than 100 percent of the Fair Market Value thereof on the
date of grant, pursuant to Section 6 of the Plan and the Stock Option Agreement.



(b)
Vesting and Exercise Limitations. Subject to all of the provisions of the Stock
Option Agreement, the Participant shall become vested in such number of Stock
Options, if any, as determined under the schedule below (the “Option Schedule”),
unless otherwise specified in the Award Notice. The Stock Option is exercisable
from and after the vesting date(s) set forth on the Option Schedule (or the
Award Notice, if applicable) until and including the date that is the tenth
(10th) anniversary of the date the Stock Option was granted (the “Expiration
Date”), except as provided in subsections 2(b)(i) through 2(b)(vii).



Vesting Date
Percentage of Stock Options Vested
First anniversary of the grant date as defined in the Award Notice
25%
Second anniversary of the grant date as defined in the Award Notice
25%
Third anniversary of the grant date as defined in the Award Notice
25%
Fourth anniversary of the grant date as defined in the Award Notice
25%





(i)
Death. If the Participant dies while employed by the Corporation or its
Subsidiaries, the Participant’s Stock Option (whether vested or unvested) will
become vested and exercisable as of the date of the Participant’s death and may
be exercised by the Participant’s Beneficiary at any time until and including
the date that is the earlier of: (A) the fifth (5th) anniversary of the date of
the Participant’s death; and (B) the Expiration Date.



(ii)
Retirement. If the Participant terminates employment with Northern Trust prior
to the fourth anniversary of the date of grant and on or after the date the
Participant satisfies the



6
 

--------------------------------------------------------------------------------






conditions for Retirement and other than for Cause, the Participant’s Stock
Option continues to vest in accordance with its terms, and, once vested, may be
exercised at any time until and including the date that is the earlier of: (A)
the fifth (5th) anniversary of the effective date of the Participant’s
Retirement; and (B) the Expiration Date.


(iii)
Special Circumstances. If: (A) on the date of grant, the Participant is a
Management Group member; and (B) on the date of the Participant’s termination of
employment with Northern Trust, the Participant is age 55 or older and has a
minimum of 10 Years of Service and the termination is not for Cause, then the
Participant’s Stock Option will continue to vest in accordance with its terms,
and, once vested, may be exercised at any time until and including the date that
is the earlier of: (X) the fifth (5th) anniversary of the date of the
Participant’s termination of employment with Northern Trust; and (Y) the
Expiration Date.



(iv)
Disability. The Participant’s Stock Option (whether vested or unvested) will
become vested and exercisable upon the date the Participant’s employment with
Northern Trust is deemed terminated on account of Disability, and may be
exercised at any time until and including the date that is the earlier of: (A)
the fifth (5th) anniversary of the date the Participant is deemed Disabled; and
(B) the Expiration Date.



(v)
Severance. If the Participant’s employment with Northern Trust is terminated in
a Severance Eligible Termination, the Participant’s Stock Option (whether vested
or unvested) will become vested and exercisable as of the date of the
Participant’s termination of employment with Northern Trust and may be exercised
at any time until and including the date that is the earlier of: (A) one-hundred
and eighty (180) days following the date of the Participant’s termination of
employment with Northern Trust; and (B) the Expiration Date. If the Participant
is eligible for Retirement when his or her employment with Northern Trust is
terminated in a Severance Eligible Termination, the Participant’s Stock Option
(whether vested or unvested) will become vested and exercisable as of the date
of the Participant’s termination of employment with Northern Trust and may be
exercised at any time until and including the date that is the earlier of: (X)
the fifth (5th) anniversary of the effective date of the Participant’s
termination of employment with Northern Trust; and (Y) the Expiration Date.



(vi)
Other Termination of Employment. Except as set forth below, if: (A) the
Participant’s employment with Northern Trust is terminated for any reason other
than death, Retirement or a Severance Eligible Termination; (B) the
Participant’s employment with Northern Trust is not deemed terminated on account
of Disability; (C) the Participant was not both a Management Group member on the
date of grant and age 55 with 10 Years of Service on his or her date of
termination of employment with Northern Trust; and (D) the Participant’s
employment with Northern Trust is not terminated in a Qualifying Termination or
terminated for Cause, then the Participant’s Stock Option, if and to the extent
vested as of the date of such Participant’s termination of employment, may be
exercised at any time until and including the date that is the earlier of: (X)
the three (3)-month anniversary of the date of the Participant’s termination of
employment with Northern Trust; and (Y) the Expiration Date. The Participant’s
Stock Option, if and to the extent unvested as of the date of such Participant’s
termination of employment, will expire as of the date of the Participant’s
termination of employment with Northern Trust. A termination of employment with
Northern Trust shall not be deemed to occur by reason of the Participant’s
transfer between the Corporation and a Subsidiary of the Corporation or



7
 

--------------------------------------------------------------------------------






between two Subsidiaries of the Corporation. If the Participant meets the
criteria of each of clauses (A), (B), (C) and (D), above, the post-termination
exercise provision of this section shall apply to the Participant even if he or
she becomes a consultant to the Corporation or a Subsidiary of the Corporation
upon termination of the Participant’s employment from Northern Trust. If the
Participant’s employment with Northern Trust is terminated by the Corporation or
a Subsidiary for Cause, the Participant’s Stock Options (whether vested or
unvested) shall immediately be cancelled upon such date of termination without
any consideration therefor.


(vii)
Vesting Upon a Change in Control.



(A)
In the event of a Change in Control, the Participant’s then-outstanding Stock
Options (i.e., those that have not previously expired or been forfeited or
cancelled) shall be converted into options to purchase shares of the acquirer’s
common stock (“Acquirer Options”), and, on the date of the Change in Control,
(I) shall equal (II), where:

(I)
equals the excess of the aggregate fair market value of the shares subject to
the Participant’s Acquirer Options over the aggregate exercise price of the
Participant’s Acquirer Options, and

(II)
equals the excess of the aggregate fair market value of the shares of Common
Stock subject to the Participant’s then-outstanding Stock Options granted over
the aggregate exercise price of such Stock Options.

In addition, the conversion shall meet all of the requirements of Treasury
Regulation Section 1.409A-1(b)(5)(v)(D), and, if the Stock Option is an
incentive stock option, shall meet all of the requirements of Treasury
Regulation Section 1.424-1(a)(5). The Acquirer Options shall continue to vest
and be exercisable, or shall expire and be forfeited, in accordance with the
provisions of these Terms and Conditions that would apply to the Participant’s
Stock Options in the absence of a Change in Control; provided, however, that if
the Participant incurs a Qualifying Termination, the Participant’s Acquirer
Options (whether vested or unvested) shall become vested and exercisable upon
the date of such Qualifying Termination and may be exercised at any time until
and including the Expiration Date.
(B)
Notwithstanding the foregoing, if for any reason the acquirer does not agree to
the provisions of Section 2(b)(vii)(A), all of the Participant’s
then-outstanding Stock Options shall be vested and cancelled, and in exchange
therefor, upon the date of the Change in Control, the Participant shall be
entitled to receive in cash a payment equal to the difference between (I) and
(II), where:

(I)
equals the fair market value of the merger consideration to be paid by the
acquirer for each share of Common Stock upon the date of the Change in Control
multiplied by the number of shares of Common Stock subject to the Participant’s
then-outstanding Stock Options; and

(II)
equals the aggregate exercise price of the shares of Common Stock subject to the
Participant’s then-outstanding Stock Options.

If, pursuant to the terms of the documents governing the Change in Control,
subsequent to the date of the Change in Control additional consideration is
payable to


8
 

--------------------------------------------------------------------------------






the stockholders of the Corporation, the Participant shall be entitled to such
additional consideration on the same terms and conditions as the other
stockholders, based on the number of shares of Common Stock subject to the
Participant’s then-outstanding Stock Options on the date of the Change in
Control; provided that if on the date of the Change in Control the aggregate
exercise price of the shares subject to a Stock Option exceeds the fair market
value of the merger consideration to be paid by the acquirer for each share of
Common Stock upon the date of the Change in Control multiplied by the number of
shares subject to such Stock Option, then the preceding clause shall apply only
to the extent that the sum of (X) and (Y) exceeds the aggregate exercise price
of the shares subject to such Stock Option, where:
(X)
equals the amount payable subsequent to the Change in Control with respect to
the shares subject to such Stock Option; and

(Y)
equals the fair market value of the merger consideration to be paid by the
acquirer for each share of Common Stock upon the date of the Change in Control
multiplied by the number of shares subject to such Stock Option.

3.
    Restricted Stock Units.

(a)
Grant. A Restricted Stock Unit (“RSU”) is the right, subject to the terms and
conditions of the Plan and the Stock Unit Agreement, to receive a distribution
of a share of Common Stock pursuant to Section 3(e) of these Terms and
Conditions.

(b)
Vesting. Subject to all of the provisions of the Stock Unit Agreement, the
Participant shall become vested in such number of RSUs, if any, as determined
under the schedule below (the “RSU Schedule”), unless otherwise specified in the
Award Notice. If the Participant’s employment with Northern Trust is terminated
for any reason prior to the end of the period ending on the latest vesting date
set forth in the RSU Schedule (or the Award Notice, if applicable) (“RSU Vesting
Period”), the RSUs in the Participant’s Stock Unit Account that have not yet
vested and do not become vested upon the Participant’s termination of employment
with Northern Trust under Section 3(c) or Section 3(d), shall be forfeited and
revert to the Corporation on such termination date. Upon the forfeiture of any
RSUs, the Corporation shall have no further obligation to the Participant with
respect to such RSUs, including the obligation to pay Dividend Equivalents
thereon.



9
 

--------------------------------------------------------------------------------






Vesting Date
Percentage of RSUs Vested
First anniversary of the grant date as defined in the Award Notice
0%
Second anniversary of the grant date as defined in the Award Notice
0%
Third anniversary of the grant date as defined in the Award Notice
50%
Fourth anniversary of the grant date as defined in the Award Notice
50%



(c)
Accelerated or Pro Rated Vesting.

(i)
The Participant shall automatically forfeit all rights to any RSUs in the
Participant’s Stock Unit Account as of the date of the Participant’s termination
of employment with Northern Trust, subject to the following:

(ii)
If the Participant’s termination of employment with Northern Trust occurs prior
to the end of the RSU Vesting Period and is on account of death, then, on such
date of death, the Participant shall have credited and become vested in 100
percent of the Participant’s unvested RSUs.

(iii)
If: (A) the Participant is not a Management Group member on the date of grant of
the RSUs; and (B) prior to the end of the RSU Vesting Period, the Participant’s
employment with Northern Trust is deemed terminated on account of Disability;
then, upon such date of Disability, the Participant shall have credited and
become vested in 100 percent of the Participant’s unvested RSUs.

(iv)
If: (A) the Participant is a Management Group member on the date of grant of the
RSUs; (B) prior to the end of the RSU Vesting Period, the Participant’s
employment with Northern Trust is deemed terminated on account of Disability;
and (C) the Participant does not engage in conduct or activity described in
Section 6(a) of these Terms and Conditions during the RSU Vesting Period; then,
upon each remaining vesting date in the RSU Vesting Period set forth in the
Award Notice, the Participant shall have credited and become vested in 100
percent of the number of unvested RSUs that would have become vested on such
vesting date if the Participant’s employment with Northern Trust continued
through such vesting date.

(v)
If: (A) the Participant is not a Management Group member on the date of grant;
(B) prior to the end of the RSU Vesting Period the Participant’s employment with
Northern Trust is terminated; and (C) (1) the Participant’s termination of
employment is on or after the date the Participant satisfies the conditions for
Retirement and is other than for Cause; or (2) the Participant’s employment with
Northern Trust is terminated under circumstances that qualify as a Severance
Eligible Termination; then, subject to Section 3(c)(vi), on such date



10
 

--------------------------------------------------------------------------------






of Retirement or termination of employment (“vesting event”), the Participant
shall have credited and become vested in a pro rated number of unvested RSUs
(the “Pro Rated RSUs”), determined by multiplying the number of the
Participant’s RSUs that were unvested immediately prior to the date of the
vesting event and that would have become vested and distributable to the
Participant if the Participant had participated in the Plan for the full RSU
Vesting Period, by a fraction (the “Pro Rata RSU Fraction”), the numerator of
which shall be the number of full calendar months of the Participant’s actual
participation in the Plan under these Terms and Conditions during the RSU
Vesting Period and the denominator of which shall be the number of full calendar
months in the RSU Vesting Period, in all cases as determined by the Committee or
the Executive Vice President of Human Resources.
(vi)
Notwithstanding the provisions of Section 3(c)(v), if: (A) the Participant is
not a Management Group member on the date of grant; (B) prior to the end of the
RSU Vesting Period, the Participant’s employment with Northern Trust is
terminated under circumstances that qualify as a Severance Eligible Termination;
and (C) the Participant is not a “Named Executive Officer” as defined pursuant
to Item 402(a)(3) of Regulation S-K; then, in lieu of the Pro Rated RSUs
described in Section 3(c)(v), the Participant shall become vested in a number of
unvested RSUs (the “Enhanced Pro Rated RSUs”), determined by multiplying the
number of the Participant’s RSUs that were unvested immediately prior to the
date of the Participant’s termination by a fraction (the “Enhanced Pro Rata RSU
Fraction”), the numerator of which shall be equal to the number of full calendar
months of the Participant’s actual participation in the Plan under these Terms
and Conditions during the RSU Vesting Period plus 12 additional months (provided
that the total number of months in the numerator shall in no event exceed the
total number of months in the RSU Vesting Period and further provided that the
Enhanced Pro Rata RSU Fraction shall in no event have a value greater than one),
and the denominator of which shall be equal to the number of full calendar
months in the RSU Vesting Period, in all cases as determined by the Committee or
the Executive Vice President of Human Resources.

(vii)
If: (A) the Participant is a Management Group member on the date of the grant of
the RSUs; (B) prior to the end of the RSU Vesting Period, the Participant’s
employment with Northern Trust is terminated (I) under circumstances that
qualify as a Severance Eligible Termination, or (II) after the Participant
attains age 55 years or older and the termination is other than for Cause; and
(C) the Participant does not engage in conduct or activity described in Section
6(a) of these Terms and Conditions during the RSU Vesting Period; then, subject
to Section 3(c)(viii), upon each remaining vesting date in the RSU Vesting
Period, the Participant shall have credited and become vested in a pro rated
number of unvested RSUs (the “MG Pro Rated RSUs”), determined by multiplying the
number of RSUs that would have become vested and distributable to the
Participant on such vesting date if the Participant had participated in the Plan
up through that vesting date, by the Pro Rata RSU Fraction, which shall be
calculated in the same manner as described in Section 3(c)(v).

(viii)
Notwithstanding the provisions of Sections 3(c)(vii), if: (A) the Participant is
a Management Group member on the date of the grant of the RSUs; (B) prior to the
end of the RSU Vesting Period, the Participant’s employment with Northern Trust
is terminated under circumstances that qualify as a Severance Eligible
Termination; (C) the Participant is not a “Named Executive Officer” as defined
pursuant to Item 402(a)(3) of Regulation S-K;



11
 

--------------------------------------------------------------------------------






and (D) the Participant does not engage in conduct or activity described in
Section 6(a) of these Terms and Conditions during the RSU Vesting Period; then,
upon each remaining vesting date in the RSU Vesting Period, in lieu of the MG
Pro Rated RSUs described in Section 3(c)(vii), the Participant shall have
credited and become vested in a pro rated number of unvested RSUs (the “MG
Enhanced Pro Rated RSUs”), determined by multiplying the number of RSUs that
would have become vested and distributable to the Participant on such vesting
date if the Participant’s employment with Northern Trust continued through such
vesting date by the Enhanced Pro Rata RSU Fraction, which shall be calculated in
the same manner as described in Section 3(c)(vi).
(ix)
For purposes of calculating the number of full calendar months in the
denominator of the Pro Rata RSU Fraction and the Enhanced Pro Rata RSU Fraction,
the RSU Vesting Period shall, consistent with Section 3(b), refer to the period
commencing on the date of grant and ending on the latest vesting date set forth
in these Terms and Conditions or the Award Notice, as applicable, without regard
to any interim vesting dates, and without regard to whether the date of the
distribution event falls on an interim vesting date.

(d)
Vesting Upon a Change in Control.

(i)
In the event of a Change in Control, the Participant’s unvested RSUs shall be
converted to units with respect to common equity of the acquirer (“Acquirer
Units”) with a fair market value equal to the Fair Market Value of the Common
Stock subject to such RSUs on the date of the Change in Control, and shall
continue to vest and be payable, or shall be forfeited, in accordance with the
provisions of the Terms and Conditions that would apply in the absence of a
Change in Control; provided, however, that if the Participant incurs a
Qualifying Termination, the Participant shall be credited and become vested in
100 percent of the Participant’s unvested Acquirer Units upon the date of such
Qualifying Termination, which shall be distributed in accordance with Section
3(e)(iv).

(ii)
Notwithstanding the foregoing, if for any reason the acquirer does not agree to
the provisions of Section 3(d)(i), then: (A) if the Participant is employed by
the Corporation or one of its Subsidiaries on the date of the Change in Control,
the Participant shall have credited and become vested in, upon the date of the
Change in Control, 100 percent of the Participant’s unvested RSUs; and (B) if
the Participant previously terminated employment with Northern Trust under
circumstances described in Section 3(c)(iv), 3(c)(vii) or 3(c)(viii) as
applicable, the Participant shall have credited and become vested on the date of
the Change in Control in the number of RSUs in which the Participant would
otherwise have become vested had the Participant complied with the conditions of
Section 3(c)(iv), 3(c)(vii) or 3(c)(viii), as applicable, through the end of the
RSU Vesting Period.

(e)
Distribution.

(i)
RSUs that become vested upon a vesting date within the RSU Vesting Period
pursuant to Section 3(b) or Section 3(c)(iv), 3(c)(vii) or 3(c)(viii), as
applicable, shall be distributed on such vesting date, provided that such RSUs
shall be treated as distributed on such vesting date if they are distributed no
later than the last day of the calendar year in which such vesting date occurs,
or, if later, by the 15th day of the third calendar month after such vesting
date occurs, subject to and in accordance with the provisions of Treasury
Regulation Section 1.409A-3(d), including without limitation the requirement
that the



12
 

--------------------------------------------------------------------------------






Participant shall in no event have the right directly or indirectly to designate
the taxable year of payment.
(ii)
RSUs that become vested prior to the expiration of the RSU Vesting Period upon a
Participant’s deemed termination of employment due to Disability (described in
Section 3(c)(iii)), or Retirement under Section 3(c)(v), or termination of
employment in the circumstances described in Section 3(c)(v) or 3(c)(vi),
(“distribution event”) (with the number of unvested RSUs that become vested on
such distribution event determined in accordance with Section 3(c) of these
Terms and Conditions), shall be distributed, as soon as practicable, but no
later than 60 days, after such distribution event, subject to and in accordance
with the provisions of Treasury Regulation Section 1.409A-3(b), including
without limitation the requirement that the Participant shall in no event have
the right directly or indirectly to designate the taxable year of payment.

(iii)
RSUs that become vested prior to the expiration of the RSU Vesting Period upon a
Participant’s death pursuant to Section 3(c)(ii) (with the number of unvested
RSUs that become vested on death determined in accordance with Section 3(c) of
these Terms and Conditions), shall be distributed to the Participant’s
Beneficiary as soon as practicable, but no later than 60 days, after the
Participant’s death, subject to and in accordance with the provisions of
Treasury Regulation Section 1.409A-3(b), including without limitation the
requirement that the Beneficiary shall in no event have the right directly or
indirectly to designate the taxable year of payment. Such distribution shall be
made to such Beneficiary and in such proportions as the Participant may
designate in writing.

In the event of the Participant’s termination of employment with Northern Trust
on account of death after the expiration of the RSU Vesting Period but prior to
full distribution of the RSUs pursuant to these Terms and Conditions, the
Participant’s RSUs shall be distributed, within the period described in Section
3(e)(i), to the Participant’s Beneficiary.
(iv)
Acquirer Units that become vested upon a Qualifying Termination under Section
3(d)(i), shall be distributed, as soon as practicable, but no later than 60
days, after such Qualifying Termination, subject to and in accordance with the
provisions of, Treasury Regulation Section 1.409A-3(b), including without
limitation the requirement that the Participant shall in no event have the right
directly or indirectly to designate the taxable year of payment.



(v)
In the event of a Change in Control, if the acquirer does not agree to the
provisions of Section 3(d)(i), the Stock Unit Award shall be terminated upon
such Change in Control and the Participant shall be entitled to a distribution
of all RSUs which become vested pursuant to Section 3(d)(ii) and such
distribution shall be made consistent with Treas. Reg. 1.409A-3(j)(4)(ix)(B),
subject to satisfaction of the conditions thereof.



(vi)
RSUs shall be distributed only in shares of Common Stock so that, pursuant to
Section 3(a) of these Terms and Conditions and this Section 3(e), a Participant
shall be entitled to receive one share of Common Stock for each RSU in the
Participant’s Stock Unit Account. Notwithstanding the foregoing, in the event of
a Change in Control, Acquirer Units described in Section 3(d)(i) (or RSUs vested
prior to the Change in Control under Section 3(c) that have not yet been
distributed as of the Change in Control) shall be settled in common equity of
the acquirer, and RSUs that become vested in accordance with Section 3



13
 

--------------------------------------------------------------------------------






(d)(ii) (or RSUs vested prior to the Change in Control under Section 3(c) that
have not yet been distributed as of the Change in Control) shall be settled in
cash.




4.
Performance Stock Units.



(a)
Grant. A Performance Stock Unit (“PSU”) is the right, subject to the terms and
conditions of the Plan and the Stock Unit Agreement, to receive a distribution
of a share of Common Stock pursuant to Section 4(e) of these Terms and
Conditions. An award of PSUs is intended to qualify as “performance based
compensation” within the meaning of Section 162(m) of the Internal Revenue Code
of 1986, as amended. No grants of PSUs with respect to a Performance Period
shall be made following the 90th day of the Performance Period.



(b)
Vesting. Subject to all of the provisions of the Stock Unit Agreement, upon the
last day of the Performance Period, the Participant shall become vested in such
number of PSUs, if any, as determined under the schedule below, based on the
average annual rate of return on equity attained by the Corporation for the
Performance Period, but only if the Participant remains continuously employed by
the Corporation or one of its Subsidiaries through the last day of the
Performance Period; any PSUs that do not become vested in accordance with this
Section 4(b) shall be forfeited and revert to the Corporation. The Committee, in
its sole and absolute discretion, shall determine the average annual rate of
return on equity attained by the Corporation for the Performance Period and
certify the percentage of PSUs vested. If the Participant’s employment with
Northern Trust is terminated for any reason prior to the end of the Performance
Period then, subject to Sections 4(c) and 4(d), the PSUs in the Participant’s
Stock Unit Account that have not yet vested shall be forfeited and revert to the
Corporation on such employment termination date. Upon the forfeiture of any
PSUs, the Corporation shall have no further obligation to the Participant with
respect to such PSUs, including the obligation to credit Dividend Equivalents
with respect thereto.



(i)
Subject to all of the provisions of these Terms and Conditions, upon the last
day of the three-year performance period beginning on January 1, 2016 and ending
on December 31, 2018 (the “Performance Period”) the PSUs under the Participant’s
Stock Unit Agreement will vest in accordance with the following table (such
table and the remaining provisions of this Section 4(b)(i) referred to as the
“PSU Schedule”) based on the average annual rate of return on equity for the
Performance Period attained by the Corporation:

Average Annual Rate ofReturn on Equity
Percentage ofPSUs Vested
Less than 7.5%
0%
7.5%
50%
11.0%
100%
13.0%
115%
≥ 15.0%
125%





14
 

--------------------------------------------------------------------------------






If the average annual rate of return on equity for the Performance Period is
between 7.5% and 11.0%, 11.0% and 13.0%, or 13.0% and 15.0%, the final
percentage of PSUs that become vested will be determined by straightline
interpolation between the applicable percentage levels. The average annual rate
of return on equity for the Performance Period attained by the Corporation is
the return on average common equity, based on the Corporation’s net income, and
shall be determined by the Committee in its sole and absolute discretion in
accordance with generally accepted accounting principles (subject to the
adjustments set forth below).
For purposes of this Section 4(b)(i), the average annual rate of return on
equity shall be calculated as the simple average annual rate of return on equity
for the three-year Performance Period referenced above, measured across the
Corporation as a whole (or in the case of a Participant to which Section 4(d)(i)
or 4(d)(ii) of these Terms and Conditions applies, for the modified Performance
Period described in Section 4(d)(i)(A) or 4(d)(ii), as applicable, treating any
fractional year as a full year).
Notwithstanding anything herein to the contrary, for purposes of determining the
average annual rate of return on equity for the Performance Period, if any of
the following items, alone or in combination with any of the others, would
produce a change to net income in excess of $100 million, net income will be
determined by excluding such items:
(A)
the gains or losses resulting from, and the expenses incurred in connection
with, the acquisition or disposition of a business, a merger, or a similar
transaction, and integration in connection therewith;

(B)
the impact of securities issuances in connection with events described in item
(A), above, and expenses incurred in connection therewith;

(C)
any gain, loss, income or expense resulting from changes in accounting
principles, tax laws, or other laws or provisions affecting reported results,
that become effective during the Performance Period;

(D)
any gain or loss resulting from, and expenses incurred in connection with, any
litigation or regulatory investigations;

(E)
any charges and expenses incurred in connection with restructuring activity,
including but not limited to, reductions in force;

(F)
the impact of discontinued operations;

(G)
asset write-downs;

(H)
the impact on goodwill; or

(I)
any other gain, loss, income or expense with respect to the Performance Period
that is nonrecurring in nature.

All amounts referenced in the foregoing list shall be determined in accordance
with GAAP and shall be consistent with the Corporation’s financial disclosures.


15
 

--------------------------------------------------------------------------------






In all events, and notwithstanding anything to the contrary herein, the
Committee has the discretion to decrease any award.
The Committee’s determination of the average annual rate of return on equity for
a Performance Period shall be final.


(c)
Accelerated and Pro Rated Vesting.



(i)
The Participant shall automatically forfeit all rights to any PSUs in the
Participant’s Stock Unit Account as of the date of the Participant’s termination
of employment with Northern Trust, subject to the following:



(ii)
If: (A) the Participant’s termination of employment with Northern Trust is on
account of death or Disability and occurs prior to the end of the Performance
Period; and (B) in the case of Disability, the Participant does not engage in
conduct or activity described in Section 6(a) of these Terms and Conditions
during the Performance Period; then, subject to Section 4(c)(v) below, on the
last day of the Performance Period, the Participant shall become vested in such
number of PSUs, if any, as determined in accordance with the PSU Schedule, based
on the average annual rate of return on equity attained by the Corporation (as
determined by the Committee in its sole and absolute discretion) for the
Performance Period, and any such PSUs that become vested shall be distributed in
accordance with Section 4(e)(i) or 4(e)(ii), as applicable.

 
(iii)
If prior to the end of the Performance Period, the Participant’s employment with
Northern Trust is terminated, and



(A)
either (I) the Participant’s termination of employment is on or after the date
the Participant satisfies the conditions for Retirement and is other than for
Cause; (II) the Participant is a member of the Management Group on the date of
the grant of the PSUs, the termination is other than for Cause, and the
Participant is 55 years or older on the date of such termination of employment;
or (III) the Participant’s employment with Northern Trust is terminated under
circumstances that qualify as a Severance Eligible Termination; and



(B)
the Participant does not engage in conduct or activity described in Section

6(a) of these Terms and Conditions during the Performance Period;


then, subject to Section 4(c)(iv) and 4(c)(v), as of the date of the
Participant’s termination of employment with Northern Trust, the Participant
shall retain a pro-rated number of unvested PSUs (the “Pro Rated PSUs”) equal
to: (X) the number of PSUs, if any, that would have become vested in the absence
of a termination of employment during the Performance Period, assuming that the
Corporation achieved the Target Performance Level; multiplied by (Y) a fraction
(the “Pro Rata PSU Fraction”), the numerator of which shall be the number of
full calendar months of the Participant’s actual participation in the Plan under
these Terms and Conditions during the Performance Period and the denominator of
which shall be the number of full calendar months in the Performance Period, in
all cases as determined by the Committee or the Executive Vice President of
Human Resources. All unvested PSUs of the Participant that are not Pro Rated
PSUs as determined under this Section 4(c)(iii) shall be immediately forfeited
upon the Participant’s termination of


16
 

--------------------------------------------------------------------------------






employment with Northern Trust and revert to the Corporation. Upon the
forfeiture of any PSUs, the Corporation shall have no further obligation to the
Participant with respect to such PSUs, including the obligation to credit
Dividend Equivalents with respect thereto. On the last day of the Performance
Period, the Participant shall become vested in such number of Pro Rated PSUs, if
any, as determined in accordance with the PSU Schedule, and any such Pro Rated
PSUs that become vested shall be distributed in accordance with Section 4(e)(i).


(iv)
Notwithstanding the provisions of Section 4(c)(iii), if: (A) prior to the end of
the Performance Period, the Participant’s employment with Northern Trust is
terminated under circumstances that qualify as a Severance Eligible Termination;
(B) the Participant is not a “Named Executive Officer” as defined pursuant to
Item 402(a)(3) of Regulation S-K; and (C) the Participant does not engage in
conduct or activity described in Section 6(a) of these Terms and Conditions
during the Performance Period, then, in lieu of the Pro Rated PSUs described in
Section 4(c)(iii) and subject to Section 4(c)(v), as of the date of the
Participant’s termination of employment with Northern Trust, the Participant
shall retain a pro-rated number of unvested PSUs (the “Enhanced Pro Rated PSUs”)
equal to: (X) the number of PSUs, if any, that would have become vested in the
absence of a termination of employment during the Performance Period, assuming
that the Corporation achieved the Target Performance Level; multiplied by (Y) a
fraction (the “Enhanced Pro Rata PSU Fraction”), the numerator of which shall be
equal to the number of full calendar months of the Participant’s actual
participation in the Plan under these Terms and Conditions during the
Performance Period plus 12 additional months (provided that the total number of
months in the numerator shall in no event exceed the total number of months in
the Performance Period and further provided that the Enhanced Pro Rata PSU
Fraction shall in no event have a value greater than one), and the denominator
of which shall be equal to the number of full calendar months in the Performance
Period, in all cases as determined by the Committee or the Executive Vice
President of Human Resources. All unvested PSUs of the Participant that are not
Enhanced Pro Rated PSUs as determined under this Section 4(c)(iv) shall be
immediately forfeited upon the Participant’s termination of employment with
Northern Trust and revert to the Corporation. Upon the forfeiture of any PSUs,
the Corporation shall have no further obligation to the Participant with respect
to such PSUs, including the obligation to credit Dividend Equivalents with
respect thereto. On the last day of the Performance Period, the Participant
shall become vested in such number of Enhanced Pro Rated PSUs, if any, as
determined in accordance with the PSU Schedule, and any such Enhanced Pro Rated
PSUs that become vested shall be distributed in accordance with Section 4(e)(i).



(v)
Notwithstanding any provision of these Terms and Conditions, except as provided
in Section 4(d), there shall be no vesting of any PSUs prior to the expiration
of the Performance Period, and vesting shall only occur to the extent it is
determined by the Committee that the Corporation has satisfied the performance
criteria for the Performance Period in accordance with the PSU Schedule. If the
Participant’s employment with Northern Trust is terminated for a reason
described in Section 4(c)(ii), 4(c)(iii) or 4(c)(iv), any PSUs, Pro Rated PSUs,
or Enhanced Pro Rated PSUs, as applicable, that do not become vested at the end
of the Performance Period pursuant to Section 4(c)(ii), 4(c)(iii) or 4(c)(iv),
as applicable, shall be immediately forfeited and revert to the Corporation.
Upon the forfeiture of any PSUs, the Corporation shall have no further
obligation to the



17
 

--------------------------------------------------------------------------------






Participant with respect to such PSUs, including the obligation to credit
Dividend Equivalents with respect thereto.


(d)
Vesting Upon a Change in Control.



(i)
In the event of a Change in Control, if the Participant has not incurred a
termination of employment with Northern Trust on or prior to the date of such
Change in Control, the following provisions shall apply.



(A)
The Participant shall be immediately vested in the number of the Participant’s
unvested PSUs equal to: (I) the applicable percentage of the Participant’s PSUs
that would have become vested in accordance with the PSU Schedule, applied as if
the Performance Period ended on the last day of the month immediately preceding
the Change in Control (such period referred to as the “modified Performance
Period described in Section 4(d)(i)(A)”), based on the Actual Performance Level
achieved during such modified Performance Period; multiplied by (II) the
Participant’s Pro Rata Target Performance Level PSUs. The Participant’s “Pro
Rata Target Performance Level PSUs” refers to the number of the Participant’s
PSUs equal to: (X) the number of PSUs that would have become vested in the
absence of a Change in Control, assuming the Corporation achieved the Target
Performance Level; multiplied by (Y) a fraction, the numerator of which is the
number of days from the first day of the Performance Period through the date of
the Change in Control, and the denominator of which is the number of days in the
Performance Period. The PSUs, if any, that become vested under this Section
4(d)(i)(A) shall be converted to Acquirer Units with a fair market value equal
to the Fair Market Value of the Common Stock subject to such PSUs on the date of
the Change in Control, and shall be distributed in accordance with Section
4(e)(iii). Any such Pro Rata Target Performance Level PSUs that do not become
vested as of the date of the Change in Control pursuant to this Section
4(d)(i)(A) shall be immediately forfeited and revert to the Corporation. Upon
the forfeiture of any PSUs, the Corporation shall have no further obligation to
the Participant with respect to such PSUs, including the obligation to credit
Dividend Equivalents with respect thereto.



(B)
A number of the Participant’s PSUs equal to: (I) the number of PSUs that would
have become vested in the absence of a Change in Control, assuming the
Corporation achieved the Target Performance Level; multiplied by (II) a
fraction, the numerator of which is the number of days from the date of the
Change in Control through the last day of the Performance Period, and the
denominator of which is the number of days in the Performance Period (such
product referred to as the “Pro Rata Post-Change in Control PSUs”), shall be
converted to Acquirer Units with a fair market value equal to the Fair Market
Value of the Common Stock subject to such Pro Rata Post-Change in Control PSUs
on the date of the Change in Control. The Acquirer Units described in this
Section 4(d)(i)(B) shall not be subject to the performance vesting provisions of
Section 4(b)(i), and shall become vested if and only if the Participant remains
continuously employed through the end of the Performance Period, and the
Participant shall forfeit such Acquirer Units upon any termination of employment
with Northern Trust, the acquirer and all of their Subsidiaries, subject to the
following:



18
 

--------------------------------------------------------------------------------






(X) if the Participant’s termination of employment is a Qualifying Termination,
the Participant shall have credited, and become vested in, 100 percent of such
Acquirer Units upon the date of such Qualifying Termination, which shall be
distributed in accordance with Section 4(e)(iii);
(Y) if the Participant incurs a termination of employment in circumstances
described in Section 4(c)(ii), 4(c)(iii) or 4(c)(iv), on or after the Change in
Control and prior to the end of the Performance Period, but such termination of
employment is not a Qualifying Termination, the Participant shall have credited,
and become vested in, on such date of termination, a pro-rated portion of such
Acquirer Units, determined by multiplying: (a) such Acquirer Units; by (b) a
fraction, the numerator of which is the number of days between the date of the
Change in Control and the date of the Participant’s termination of employment,
and the denominator of which is the number of days in the Performance Period
after the date of the Change in Control, which shall be distributed in
accordance with Section 4(e)(iii), subject to Section 4(e)(ii).
Any such Acquirer Units that do not become vested as of the date of the
Participant’s termination of employment pursuant to clause (X) or (Y) of this
Section 4(d)(i)(B), as applicable, shall be immediately forfeited and revert to
the Corporation or the acquirer, as applicable. Upon the forfeiture of any
Acquirer Units, the Corporation and the acquirer, as applicable, shall have no
further obligation to the Participant with respect to such Acquirer Units,
including the obligation to credit Dividend Equivalents with respect thereto.
(ii)
If prior to a Change in Control, a Participant’s employment with Northern Trust
is terminated in circumstances described in Section 4(c)(ii), upon the date of
the Change in Control, the Participant will immediately vest in the number of
PSUs, if any, that would have become vested in accordance with the PSU Schedule,
applied as if the Performance Period ended on the last day of the month
immediately preceding the Change in Control (such period referred to as the
“modified Performance Period described in Section 4(d)(ii)”), based on the
Corporation’s Actual Performance Level during such modified Performance Period.
If prior to a Change in Control, a Participant incurs a termination of
employment with Northern Trust in circumstances described in Section 4(c)(iii)
or 4(c)(iv), upon the date of the Change in Control, the Participant will
immediately vest in the number of unvested PSUs determined by multiplying: (A)
the Pro Rated PSUs as determined under Section 4(c)(iii) or the Enhanced Pro
Rated PSUs as described under 4(c)(iv), as applicable (taking into account the
full Performance Period for purposes of the applicable proration fraction); by
(B) the applicable percentage of the Participant’s PSUs that would have become
vested in accordance with the PSU Schedule, based on the Corporation’s Actual
Performance Level during the modified Performance Period described in this
Section 4(d)(ii). The PSUs, if any, that become vested under this Section
4(d)(ii) shall be converted to Acquirer Units with a fair market value equal to
the Fair Market Value of the Common Stock subject to such vested PSUs on the
date of the Change in Control, and shall be distributed in accordance with
Section 4(e)(iii). Any such PSUs that do not become vested as of the date of the
Change in Control pursuant to this Section 4(d)(ii) shall be immediately
forfeited and revert to the Corporation. Upon the forfeiture of any PSUs, the
Corporation shall have no further obligation to the Participant with respect to
such PSUs, including the obligation to credit Dividend Equivalents with respect
thereto.     



19
 

--------------------------------------------------------------------------------








(iii)
Notwithstanding the foregoing, if for any reason the acquirer does not agree to
the provisions of Sections 4(d)(i) and 4(d)(ii), then: (A) if the Participant is
employed on the date of the Change in Control, the Participant shall have
credited and become vested upon the date of the Change in Control in the number
of PSUs in which the Participant would have become vested assuming that the
Corporation achieved the Target Performance Level for the Performance Period;
and (B) if the Participant terminated employment with Northern Trust prior to
the date of the Change in Control, under circumstances described in Section
4(c)(ii), 4(c)(iii) or 4(c)(iv), the Participant shall become vested upon the
date of the Change in Control in a number of PSUs equal to the number of PSUs in
which the Participant would have become vested under Section 4(c)(ii), 4(c)(iii)
or 4(c)(iv) assuming that the Corporation achieved Target Performance Level for
the Performance Period and such Participant’s remaining unvested PSUs shall be
forfeited.



(e)
Distribution.



(i)
PSUs that become vested pursuant to Section 4(b), 4(c)(ii), 4(c)(iii) or
4(c)(iv) on the last day of the Performance Period, shall be distributed on such
vesting date, provided that such PSUs shall be treated as distributed on such
vesting date if they are distributed no later than the 15th day of the third
calendar month after the calendar year in which the Performance Period ends.



(ii)
In the event of the Participant’s death during the Performance Period or
thereafter but prior to full distribution to the Participant pursuant to these
Terms and Conditions, the Participant’s PSUs, if any, that become vested on the
last day of the Performance Period pursuant to Section 4(c)(ii) shall be
distributed to the Participant’s Beneficiary on such date in accordance with
Section 4(e)(i), above, and such distribution shall be made to such Beneficiary
and in such proportions as the Participant may designate in writing.



(iii)
Acquirer Units into which vested PSUs have been converted in accordance with
Section 4(d)(i) or 4(d)(ii), shall be distributed upon the last day of the
Performance Period, provided that if the Participant becomes vested on account
of a Qualifying Termination pursuant to clause (X) of Section 4(d)(i)(B) such
Acquirer Units shall be distributed on such vesting date.    



(iv)
In the event of a Change in Control, if the acquirer does not agree to the
provisions of Section 4(d)(i) or 4(d)(ii), the Stock Unit Award shall be
terminated upon such Change in Control, the Participant shall be entitled to a
distribution of all PSUs which become vested pursuant to Section 4(d)(iii) and
such distribution shall be made consistent with Treas. Reg.
1.409A-3(j)(4)(ix)(B), subject to satisfaction of the conditions thereof.



(v)
PSUs shall be distributed only in shares of Common Stock so that, pursuant to
Section 4(a) of these Terms and Conditions and this Section 4(e), a Participant
shall be entitled to receive one share of Common Stock for each PSU in the
Participant’s Stock Unit Account. Notwithstanding the foregoing, in the event of
a Change in Control, Acquirer Units described in Section 4(d)(i) or 4(d)(ii)
shall be settled in common equity of the acquirer, and PSUs that become vested
in accordance with Section 4(d)(iii) shall be settled in cash.





20
 

--------------------------------------------------------------------------------






5.
Terms and Conditions Related Only to Awards of Stock Units. The following
provisions shall apply to RSUs and PSUs (collectively referred to as “Stock
Units”).



(a)
Stock Unit Account. The Corporation shall maintain an account (“Stock Unit
Account”) in the name of the Participant which shall reflect the number of Stock
Units awarded to the Participant.



(b)
Dividend Equivalents.



(i)
Upon the payment of any dividend on Common Stock occurring during the period
preceding the distribution of the Participant’s RSU Awards pursuant to Section
3(e) of these Terms and Conditions, the Corporation shall promptly (and in any
event no later than the 15th day of the third month of the calendar year
following the calendar year in which the dividend is declared) pay to the
Participant an amount in cash equal in value to the dividends that the
Participant would have received had the Participant been the actual owner of the
number of shares of Common Stock represented by the RSUs in the Participant’s
Stock Unit Account on that date (“Dividend Equivalents”).



(ii)
Upon the payment of any dividend on Common Stock during the period preceding the
distribution of the Participant’s PSU Awards pursuant to Section 4(e) of these
Terms and Conditions, the Corporation shall credit to a PSU Cash Account an
amount (the “PSU Dividend Amount”) equal in value to the dividends that the
Participant would have received had the Participant been the actual owner of the
number of shares of Common Stock represented by the PSUs in the Participant’s
Stock Unit Account on that date. The Participant’s PSU Cash Account shall be
credited with interest on the PSU Dividend Amount, from the date that the
dividend was paid through the date that the related PSU (or applicable portion
thereof) becomes vested and is distributed, at a per-annum rate equal to the
mid-term applicable federal rate for the month of February 2016, compounded
annually. A Participant’s PSU Cash Account is subject to vesting as described in
Sections 4(b) and 4(c), and the PSU Cash Account (or portion thereof) shall be
distributed on the date that the PSUs to which the Account (or applicable
portion thereof) is attributable become vested and are distributed.
Notwithstanding the foregoing, the Participant shall never become vested in more
than 100 percent of the deferred dividends plus interest even if more than 100
percent of the underlying PSUs become vested at the end of the Performance
Period.



(c)
Forfeiture. The Stock Units granted to the Participant pursuant to the Stock
Unit Agreement (and any PSU Cash Account) shall be forfeited and revert to the
Corporation: (i) in accordance with Section 6(a), if the Participant engages in
conduct or activity described in Section 6(a) of these Terms and Conditions; or
(ii) in accordance with Section 3(b) or 4(b) (subject to Sections 3(c), 3(d),
4(c) and 4(d), as applicable) of these Terms and Conditions, if the
Participant’s employment with Northern Trust is terminated (A) prior to the
expiration of the RSU Vesting Period described in Section 3(b) in the case of an
RSU Award, or (B) prior to the last day of the Performance Period, and in
accordance with Sections 4(c) and 4(d) under certain conditions described
therein in the case of a Performance Stock Unit Award.



(d)
Delivery of Shares. The Corporation may delay the issuance or delivery of shares
of Common Stock if the Corporation reasonably anticipates that such issuance or
delivery will violate federal securities laws or other applicable law, provided
that the issuance or delivery is made at



21
 

--------------------------------------------------------------------------------






the earliest date at which the Corporation reasonably anticipates that such
issuance or delivery will not cause such violation.


(e)
Adjustment. The Stock Units provided herein are subject to adjustment in
accordance with the provisions of Section 11 of the Plan.



(f)
Separation from Service. Notwithstanding anything herein to the contrary, the
provisions of this Stock Unit Award, including without limitation Sections 3(e)
and 4(e), shall be subject to the provisions of the Plan, including without
limitation Section 14 of the Plan. Pursuant to and not by way of limitation of
the preceding sentence, notwithstanding anything herein to the contrary, an
Award that is subject to Code Section 409A shall not be distributable on account
of Retirement, Disability or termination of employment unless the Participant
incurs a “Separation from Service,” as defined in the Plan, and any distribution
described herein shall be delayed as necessary to meet the requirements of
Section 14(e) of the Plan.



6.
General Terms and Conditions Related to Awards of Stock Options, Restricted
Stock Units or Performance Stock Units.



(a)
Forfeitures and Recoupments.



(i)
Engaging in Restricted Activity Without Written Consent of the Corporation.
Notwithstanding anything to the contrary in these Terms and Conditions, if the
Participant, without the written consent of the Corporation:



(A)
at any time after the date of these Terms and Conditions, has divulged, directly
or indirectly, or used, for the Participant’s own or another’s benefit, any
Confidential Information; or



(B)
at any time after the date of these Terms and Conditions and through a period of
twelve (12) months after the Participant ceases to be employed by Northern Trust
for any reason, has Solicited, or assisted in the Solicitation of, any Client or
Prospective Client (provided, however, that: (I) this Section 6(a)(i)(B) shall
not apply to the Participant’s Solicitation of any Client or Prospective Client
with whom he or she had a business relationship prior to the start of his or her
employment with Northern Trust, provided no Confidential Information, directly
or indirectly, is used in such Solicitation; and (II) if the Participant is a
resident of California, this Section 6(a)(i)(B) shall not apply, and the
following shall apply: at any time after the date of these Terms and Conditions
and through a period of twelve (12) months after the Participant ceases to be
employed by Northern Trust for any reason, except as authorized by the
Corporation in the course of the Participant’s duties for the Corporation: (a)
has used or referred to any Confidential Information in order to provide, or
directly assist in the provision of, any Competitive Services or Products to any
Client or Prospective Client; or (b) has used or directly referred to any
Confidential Information in order to Solicit, or directly assist in the
Solicitation of, any Client or Prospective Client); or



(C)
at any time after the date of these Terms and Conditions and through a period of
twelve (12) months after the Participant ceases to be employed by Northern Trust
for any reason, has solicited, encouraged, advised, induced or caused any
employee of



22
 

--------------------------------------------------------------------------------






the Corporation or any of its Subsidiaries to terminate his or her employment
with Northern Trust, or provided any assistance, encouragement, information, or
suggestion to any person or entity regarding the solicitation or hiring of any
employee of Northern Trust;


then the Participant’s then-outstanding Stock Options or Stock Units (in either
case, whether vested or unvested) shall be forfeited to the Corporation by
notice from the Committee in writing to the Participant within a reasonable
period of time after the Committee acquires knowledge of the Participant’s
violation of this Section 6(a)(i). In the event that a Participant’s Stock
Options or Stock Units are forfeited pursuant to the preceding sentence or the
provisions of Section 6(a)(ii), below, the Corporation shall have no obligation
to honor the exercise of any such Stock Options by the Participant (or the
Participant’s Beneficiary) and shall not distribute any such Stock Units to the
Participant (or the Participant’s Beneficiary) pursuant to Section 3(e) or 4(e),
and the Corporation shall have no further obligations to the Participant with
respect to such Stock Options or such Stock Units, including but not limited to
the obligation to pay or credit any Dividend Equivalents with respect to such
Stock Units.


In addition, in the event of any action by the Participant to which Section
6(a)(i) applies, the Corporation shall, to the extent the Committee determines
it practicable and in the best interests of the Corporation, and as permitted by
applicable law, rescind any exercise by the Participant or payment or delivery
to the Participant with respect to any Stock Options or Stock Units occurring
within twelve (12) months prior to, or at any time following, the date of the
Participant’s termination of employment with Northern Trust for any reason
(including but not limited to termination of employment due to Retirement or
Disability, and recoup any “gain realized” in connection with such Stock Options
or Stock Units as described in Section 6(a)(iv) below.


(ii)
Misconduct and Restatement of Financials. Consistent with the Corporation’s
strategies to discourage excessively risky behavior, and notwithstanding any
other provision in these Terms and Conditions, in the event that:



(A)
the Corporation is required to restate its financial statements filed with the
U.S. Securities and Exchange Commission on Form 10-Q or Form 10-K or re-file
quarterly financial data with the Board of Governors of the Federal Reserve
System due to any reason other than changes in accounting policy or applicable
law (a “Restatement”), and the Committee determines that such Restatement
resulted, in whole or in material part, from the Participant: (I) intentionally
engaging in conduct that resulted in a material weakness in internal control
over financial reporting and was inconsistent with the standards of conduct of
the business judgment rule, as defined below; or (II) personally and knowingly
engaging in practices that materially contributed to circumstances that resulted
in a material weakness in internal control over financial reporting and that
were inconsistent with the standards of conduct of the business judgment rule;
or



(B)
the Committee determines that the Participant has engaged in conduct that is
grounds for termination for Cause and is inconsistent with the standards of
conduct of the business judgment rule (“Misconduct”); or





23
 

--------------------------------------------------------------------------------






(C)
a Significant Risk Outcome occurs that the Committee determines is the direct
and proximate result of the Participant’s conduct that: (I) violated the
Northern Trust Code of Business Conduct and Ethics, including any willful or
reckless disregard of risk management policies, programs and procedures; and
(II) was inconsistent with the standards of conduct of the business judgment
rule; provided, however, that this Section 6(a)(ii)(C) applies only to grants of
Restricted Stock Units and only if the Participant is a member of the Management
Group or Operating Group on the date of the grant of such Restricted Stock
Units;



then the Committee shall review: (X) in the case of a Restatement, all
then-outstanding Stock Options or Stock Units (whether vested or unvested) of
the Participant, and all Stock Options or Stock Units with respect to which
there has been an exercise by the Participant or payment or delivery to the
Participant within the 36-month period immediately preceding the date of the
Restatement; (Y) in the case of Misconduct, all then-outstanding Stock Options
or Stock Units (in each case, whether vested or unvested) of the Participant,
and all Stock Options or Stock Units with respect to which there has been an
exercise by the Participant or payment or delivery during the period after the
date of the Misconduct; and (Z) in the case of a Significant Risk Outcome,
then-outstanding RSUs (whether vested or unvested) and RSUs with respect to
which there has been payment or delivery to the Participant, each of which were
granted to the Participant in respect of performance in the year or years in
which the Participant’s conduct described in Section 6(a)(ii)(C) occurred.


In the event of a Restatement described in Section 6(a)(ii)(A), the Committee
shall declare the Participant’s then-outstanding, vested Stock Options or Stock
Units that would not have become vested based on accurate financial data or
restated results to be forfeited to the Corporation by notice in writing to the
Participant within a reasonable period of time after the date of the
Restatement, and the Corporation shall, to the extent the Committee determines
it practicable and in the best interests of the Corporation, and as permitted by
applicable law, rescind exercise by the Participant or any payment or delivery
with respect to any Stock Options or Stock Units occurring within 36 months
prior to the date of the Restatement that would not have become vested or been
paid based on accurate financial data or restated results, and recoup any gain
realized in connection with such Stock Options or Stock Units as described in
Section 6(a)(iv), below. In the event of Misconduct described in Section
6(a)(ii)(B) (other than any actions or events included in Section 6(a)(i),
6(a)(ii)(A) or 6(a)(ii)(C)), the Committee shall declare the Participant’s
then-outstanding Stock Options or Stock Units (whether vested or unvested) to be
forfeited to the Corporation by notice in writing to the Participant within a
reasonable period of time after the date of the discovery of the Misconduct, and
the Corporation shall, to the extent the Committee determines it practicable and
in the best interests of the Corporation and as permitted by applicable law,
rescind any exercise by the Participant or payment or delivery with respect to
any Stock Options or Stock Units occurring after the date such Misconduct
occurred and recoup any gain realized in connection with such Stock Options or
Stock Units as described in Section 6(a)(iv), below. In the event of a
Significant Risk Outcome described in Section 6(a)(ii)(C), the Committee shall
declare the Participant’s then-outstanding RSUs (whether vested or unvested)
that were granted to the Participant in respect of performance in the year or
years in which the Participant’s conduct described in Section 6(a)(ii)(C)
occurred to be forfeited to the Corporation by notice in writing to the
Participant within a reasonable period of time after the Committee’s
determination, and the Corporation shall to the extent the Committee determines
it practicable and in the best


24
 

--------------------------------------------------------------------------------






interests of the Corporation, and as permitted by applicable law, rescind any
payment or delivery with respect to any RSUs granted to the Participant in
respect of performance in the year or years in which the Participant’s conduct
occurred and recoup any gain realized in connection with such RSUs as described
in Section 6(a)(iv), below.


A Participant’s actions satisfy the “business judgment rule” if such actions
were taken in good faith, in a manner that an ordinarily prudent person would
act under similar circumstances, and in the interests of the Corporation. In
interpreting and applying the preceding sentence, the Committee shall use as a
guide the standards of conduct of the business judgment rule as construed by the
Delaware courts in applying the Delaware General Corporation Law.


(iii)
If the Participant is characterized as US or UK Code Staff in the Participant’s
Award Agreement on the date of grant, Section 6(a)(ii) shall not apply, and the
following shall apply:



(A)
Restatement of Financials. Consistent with the Corporation’s risk-mitigation
strategies for its compensation programs, and notwithstanding any other
provision in these Terms and Conditions, in the event of a Restatement, as
described in Section 6(a)(ii) above, and the Committee determines that such
Restatement resulted, in whole or in material part, from the Participant: (I)
intentionally engaging in conduct that resulted in a material weakness in
internal control over financial reporting and was inconsistent with the
standards of conduct of the business judgment rule, as defined in Section
6(a)(ii) above; or (II) personally and knowingly engaging in practices that
materially contribute to circumstances that resulted in a material weakness in
internal control over financial reporting and that were inconsistent with the
standards of conduct of the business judgment rule; then the Committee shall
review all then-outstanding Stock Options or Stock Units of the Participant
(whether vested or unvested), and all Stock Options or Stock Units with respect
to which there has been an exercise by the Participant or payment or delivery to
the Participant within the 36-month period immediately preceding the date of the
Restatement.



In the event of a Restatement described above, the Committee shall declare the
Participant’s then-outstanding, vested Stock Options or Stock Units that would
not have become vested based on accurate financial data or restated results to
be forfeited to the Corporation by notice in writing to the Participant within a
reasonable period of time after the date of the Restatement and the Corporation
shall, to the extent the Committee determines practicable and in the best
interests of the Corporation, as permitted by applicable law, rescind any
exercise by the Participant or payment or delivery with respect to any Stock
Options or Stock Units occurring within 36 months prior to the date of the
Restatement that would not have become vested or been paid based on accurate
financial data or restated results, and recoup any gain realized in connection
with such Stock Options or Stock Units as described in Section 6(a)(iv) below.


(B)
Misconduct, Risk Management Failure and Financial Downturn. Consistent with the
Corporation’s risk-mitigation strategies for its compensation programs, and
notwithstanding any other provision in these Terms and Conditions, in the event
that the Committee determines that:



25
 

--------------------------------------------------------------------------------






(I)
(x) there is reasonable evidence of misbehavior or material error on the part of
the Participant (including without limitation if the Participant has engaged in
conduct that is grounds for termination for Cause or is inconsistent with the
standards of conduct of the business judgment rule); (y) the Participant
participated in or was responsible for conduct which resulted in significant
losses for the Corporation; or (z) the Participant failed to meet appropriate
standards of fitness and propriety including as required by the UK Financial
Conduct Authority and/or the UK Prudential Regulation Authority (each such
circumstance being “Misconduct”); or

(II)
the Corporation or the relevant business unit of the Corporation in relation to
the Participant suffers a material failure of risk management (“Significant Risk
Management Failure”); or

(III)
the Corporation or the relevant business unit of the Corporation in relation to
the Participant suffers a material downturn in financial performance (“Financial
Downturn”);

then:
(X)
the Committee shall review all then-outstanding Stock Options and Stock Units of
the Participant (whether vested or unvested), and may determine that such number
of those Stock Options and Stock Units as it considers to be appropriate (which
may be all of them) shall be forfeited to the Corporation by notice from the
Committee in writing to the Participant; and

(Y)
in the case of Misconduct or Significant Risk Management Failure, the Committee
may, to the extent it determines appropriate (which may be all exercises by the
Participant or payments or deliveries) and as permitted by applicable law,
rescind any exercise by the Participant, payment or delivery with respect to any
Stock Options or Stock Units pursuant to an Award made on or after January 1,
2016, provided that the Misconduct or Significant Risk Management Failure occurs
within seven years of the date the Award is made, and recoup any gain realized
in connection with such Stock Options or Stock Units as described in Section
6(a)(iv) below.

In the case of a Significant Risk Management Failure, the Committee shall take
into account the proximity of the Participant to the failure of risk management
in question and the Participant’s level of responsibility in determining its
course of action.
(iv)
Rescission and Recoupment. Upon the rescission, pursuant to the provisions of
Section 6(a)(i), 6(a)(ii), or 6(a)(iii), of any exercise by the Participant or
payment or delivery with respect to any Stock Options or Stock Units, the
Corporation shall be entitled to recoup any “gains realized” in connection with
such Stock Options or Stock Units, in such manner and on such terms and
conditions as the Committee shall require. “Gains realized” shall include: (A)
the amount of any cash (including Dividend Equivalents) distributed to the
Participant with respect to; (B) any cash or shares of Common Stock (or proceeds
attributable to the sale thereof ) paid or delivered in settlement of; and (C)
any other amounts determined by the Committee to have been realized in
connection with, such rescinded Stock Options or Stock Units. If the Participant
fails to repay any such amounts



26
 

--------------------------------------------------------------------------------






to the Corporation within 60 days after receipt of written demand, the
Corporation shall be entitled, subject to applicable law and the requirements of
Internal Revenue Code Section 409A, to deduct from any amounts the Corporation
owes the Participant from time to time the amount of all gains realized, or to
sue for repayment of such amounts, or to pursue both remedies.


(b)
Withholding/Delivery of Shares.



(i)
All distributions of Stock Units hereunder are subject to withholding by the
Corporation for all applicable federal, state or local taxes. With respect to
distributions in shares of Common Stock, subject to such rules and limitations
as may be established by the Committee from time to time, such withholding
obligations shall be satisfied through the withholding of shares of Common Stock
to which the Participant is otherwise entitled under the Stock Unit Award;
provided, however, that such shares may be used to satisfy not more than the
Corporation’s minimum statutory withholding obligation (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such taxable income).



(ii)
Delivery of shares of Common Stock upon exercise of the Participant’s Stock
Option is subject to the withholding of all applicable federal, state, and local
taxes. At the Participant’s election, subject to such rules and limitations as
may be established by the Committee, such withholding obligations shall be
satisfied: (A) by cash payment by the Participant; (B) through the surrender of
shares of Common Stock which the Participant already owns that are acceptable to
the Committee; or (C) through surrender of shares of Common Stock to which the
Participant is otherwise entitled under the Plan; provided, however, that such
shares under this clause (C) may be used to satisfy not more than the
Corporation’s minimum statutory withholding obligation (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such taxable income). Payment of federal
income taxes may be accomplished through a combination of withholding of shares
and delivery of previously acquired shares. The Corporation may delay the
issuance or delivery of shares of Common Stock if the Corporation reasonably
anticipates that such issuance or delivery will violate federal securities laws
or other applicable law, provided that the issuance or delivery is made at the
earliest date at which the Corporation reasonably anticipates that such issuance
or delivery will not cause such violation. As a Stock Option holder, the
Participant has no interest in the shares covered by the Stock Option until the
shares are actually issued.



(c)
Re-Employment. If, after the Participant’s termination of employment, the
Participant is re-employed by the Corporation or one of its Subsidiaries, upon
the Participant’s return he or she will be considered a new hire for purposes of
the Plan. Stock Options that previously expired upon the Participant’s
termination of employment remain expired and are not reinstated. Stock Units
that were previously forfeited upon the Participant’s termination of employment
remain forfeited and are not reinstated.



(d)
Amendments. The Committee may amend the terms of the Award Agreement at any
time, except that any amendment that adversely affects the Participant’s rights
in any material way requires the Participant’s written consent. Notwithstanding
anything in the Award Agreement to the contrary, including without limitation
the preceding sentence, in the event that the Committee determines that the
Participant’s Award, or the performance by the Corporation of



27
 

--------------------------------------------------------------------------------






any of its obligations under the Award Agreement, would violate any applicable
law, the Participant’s Awards shall be forfeited to the Corporation and
cancelled, and the Corporation shall have no obligation to honor the exercise of
the Participant’s Stock Options by the Participant or the Participant’s
Beneficiary and shall not distribute any such Stock Units to the Participant or
the Participant’s Beneficiary, and the Corporation shall have no further
obligations to the Participant or the Participant’s Beneficiary with respect to
such Stock Options or such Stock Units, including but not limited to the
obligation to pay or credit any Dividend Equivalents with respect to such Stock
Units. Notwithstanding anything in the Award Agreement to the contrary, the
terms and conditions of the Participant’s Award may be amended by the Committee
to comply with or reflect changes to applicable law, including regulations
adopted by the SEC to implement the mandate of the Dodd-Frank Wall Street Reform
and Consumer Protection Act with respect to the recoupment of erroneously
awarded or paid compensation and NASDAQ listing standards adopted pursuant
thereto.
(e)
Administration. The Plan is administered by the Committee. The rights of the
Participant hereunder are expressly subject to the terms and conditions of the
Plan (including continued stockholder approval of the Plan, as needed), together
with such guidelines as have been or may be adopted from time to time by the
Committee. The Participant hereby acknowledges receipt of a copy of the Plan.



(f)
No Right to Employment. Nothing in the Plan or the Award Agreement shall be
construed as creating any right in the Participant to continued employment or as
altering or amending the existing terms and conditions of employment of the
Participant except as otherwise specifically provided in the Award Agreement.



(g)
Nontransferability. No interest of the Participant under the Award Agreement is
transferable except as provided therein. In the case of a Stock Option Award,
the Participant’s Stock Option (whether a non-qualified stock option or an
incentive stock option) is exercisable, during the Participant’s lifetime, only
by the Participant or the Participant’s personal representative.



(h)
No Rights as Stockholder. Except as provided herein, the Participant will have
no rights as a stockholder with respect to any unvested Stock Units or Stock
Options.



(i)
Interpretation and Applicable Law. Any interpretation by the Committee of the
terms and conditions of the Plan, the Award Agreement or any guidelines shall be
final. All questions pertaining to the validity, construction and administration
of the Plan, the Award Agreement, and all claims or causes of action arising
under, relating to, or in connection with, the Plan or the Award Agreement shall
be determined in conformity with the laws of the State of Delaware, without
regard to the conflict of law provisions of any state.



(j)
Sole Agreement. The Award Agreement, together with the Plan, is the entire
agreement between the parties to the Award Agreement. No amendment or
modification of the terms of the agreement shall be binding on either party
unless reduced to writing and signed by the party to be bound. The agreement
shall be binding upon, inure to the benefit of, and be enforceable by, the
parties hereto and their respective successors.



(k)
Securities Transactions Policy and Procedures. Notwithstanding anything to the
contrary in the Award Agreement, all Awards are subject to the Corporation’s
Securities Transactions Policy and Procedures, including any black-out periods
imposed thereunder.



28
 